Citation Nr: 1110266	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-28 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for residuals of a back injury. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO), which in pertinent part denied the benefits sought on appeal. 

In December 2010, the Veteran testified before the undersigned during a videoconference hearing while he was seated at the RO. During the hearing, the undersigned identified the issue on appeal and he noted what pertinent evidence was outstanding and might assist in substantiating the claim.  Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claim.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing transcript has been associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran's tinnitus was likely incurred during his periods of service.  

2.  The preponderance of the evidence is against a finding that the Veteran's current back disorders are related to an inservice back injury or otherwise is related to his period of service. 






CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  The criteria for entitlement to service connection for residuals of a back injury are not met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent a letter to the Veteran in July 2008 that informed him of what evidence is required to substantiate the claims, and apprised him as to his and VA's respective duties for obtaining evidence.  In addition, the letter also informed the Veteran why his claim was previously denied in an earlier final rating decision.   In the July 2008 notice letter, VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). The Board finds that the VCAA duty to notify was fully satisfied prior to initial adjudication of the Veteran's claims on appeal. 

In addition to its duty to notify the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  

As to VA's duty to provide an examination, it only applies when such an examination is necessary to decide a claim.  Here, VA did not provide the Veteran with an examination in connection with his claim for low back condition; however, the Board finds that an examination was not necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2).

VA has a duty to obtain a medical examination if the evidence establishes: (1) a current disability or persistent or recurrent symptoms of a disability; (2) an in-service event, injury, or disease; and (3) the current disability may be associated with the in-service event, but (4) there is insufficient evidence to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Under the McClendon analysis above, the Board does not find (3) that the evidence shows there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service.  Although the Veteran has testified that he injured his back in service, there is no competent medical evidence of any chronic low back problems in service.  The first showing in the record of chronic low back problems comes after his period of service in the early 1990s.  This comes two decades after the Veteran's discharge from service.  Moreover, the Veteran has testified that the pain symptoms he experienced from the inservice back injury resolved and he did not experience another episode of back problems until the 1990s.  See December 2010 Board Hearing transcript, page 4.  In short, while the Veteran is competent to attest to low back injury during service, he has not asserted and the record does not show continuity of symptomatology since service. Additionally, there is no medical evidence of record that has linked a diagnosed condition to service.  Finally, medical records indicate that the cause of the back problems was an intervening back injury while lifting a 60 pound box.  One other document noted that the Veteran had an onset back pain following another injury 2005.  This is all evidence against a finding that the post service disability "may be" associated with service.  Accordingly, an examination at this time is not necessary. See id.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

3.  Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.

Generally, direct service connection may not be granted without medical evidence of a current disability; medical evidence, or in some circumstances lay evidence, of in- service incurrence or aggravation of a disease or injury; and, a link, established by medical evidence, between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Service Connection for Tinnitus 

The Veteran claims entitlement to service connection for tinnitus.   Specifically, he attributes his claimed tinnitus to acoustic trauma while he served on the U.S.S. Donner.  The Veteran has testified that he was exposed to excessive noise while chipping paint with an air hammer.  The record clearly shows that the Veteran has a current diagnosis of tinnitus.  See October 2008 private audiology treatment record.  Further, VA has already conceded that the Veteran has been exposed to a great deal of inservice noise while he served on the U.S.S. Donner when it granted the Veteran service connection to bilateral sensorineural hearing loss because of such exposure.  The sole remaining question is whether the Veteran's current tinnitus disorder is related to his period of service.  As is explained below, the Board finds it likely that his tinnitus, like his service-connected bilateral hearing loss, is related to service.  

First and foremost, by its nature tinnitus is a ringing in the ears that can be detected by the veteran and is not likely something that can be measured by a medical professional.  A veteran is competent to attest that he has tinnitus and to report when tinnitus began.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation).  As such, the Veteran's report as to when the ringing in the ears began is important and credible evidence going toward the matter of when the condition began.  Here, the veteran maintains that he first noticed symptoms of tinnitus when he was stationed on the U.S.S. Donner and he was exposed to excessive noise while performing his duties as a yeoman.  The Veteran further reports that he has continued to experience symptoms of tinnitus since then.  

The Board acknowledges that a review of the Veteran's service treatment records does not show any complaints, treatment or diagnosis for tinnitus and the first medical evidence containing complaints of tinnitus comes from the October 2008 private audiology treatment record.  Also, there is no medical opinion of record that supports a nexus between the Veteran's tinnitus and his period of service.  Regardless, the Board finds it pertinent that the Veteran has consistently maintained that he has experienced symptoms of tinnitus since service.

Given the nature of tinnitus, the Veteran is the only one who is competent to state when he began to perceive tinnitus.  The Veteran has credibly stated that his tinnitus began in service and that it has continued thereafter.   Here, given the findings of established noise exposure in service and the Veteran's own competent lay testimony of chronic symptoms of tinnitus in service and thereafter, the Board concludes that the Veteran's description of his tinnitus is sufficient to show that it was likely incurred during service.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  Consequently, resolving any doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus is likely related to service.  Hence, service connection for the disability is warranted.  See 38 C.F.R. § 3.303.

Service Connection for Residuals of a Back Injury 

The Veteran asserts entitlement to service connection for residuals of a back injury.  He has testified that he injured his back while he served on the U.S.S. Donner.  The Veteran reports that during a general quarters drill, he was climbing up a ladder to go to the main deck when his foot slipped on a ladder rung and he fell down approximately eight feet.  See March 2010 RO Hearing transcript, pages 4 and 5.  The Veteran denies seeking medical treatment at that time, and he reports that after a period of time the pain in his back subsided and he did not seek any treatment for back problems during the remainder of his service.  See December 2010 Board Hearing transcript, page 4.  

A review of the Veteran's service treatment records does not show any complaints, treatment or diagnosis for any back problems.  The report of a May 1970 examination prior to separation shows that the Veteran's spine was evaluated as normal.  

As noted above, the first medical evidence of any back problems is not shown until 1989.  A February 1990 private medical history report shows that the Veteran gave of history of chiropractic treatment in the fall of 1989 for symptoms of low back pain.  The February 1990 report shows that he was presently seeking treatment for low back pain resulting from a work-related injury where he was lifting a 60 pound box.  Subsequent private treatment records continue to show that the Veteran sought treatment for low back pain.  A May 2005 private medical history report shows that the Veteran re-injured his back at work four weeks earlier while lifting a box from a surface of about waist high.  The Veteran reported that the injury he incurred was similar to injuries he experienced beginning in 1991.  Clinical evaluation revealed objective evidence of lumbar sprain.  It was noted that the Veteran's condition was acute.  A January 2009 private treatment record shows that the Veteran presented with complaints of low back pain and numbness in both legs.  He denied a history of back injury at that time.  It was noted that an x-ray of the lumbar spine revealed mild dextroscoliosis and hypertopic degenerative changes.  A subsequent August 2009 magnetic resonance imaging (MRI) report of the thoracic spine shows multiple findings of disc abnormalities from T6 through T12. 

While these records show treatment for back problems since 1990, not one of the private treatment records contains a medical opinion or statement that relates the Veteran's low back condition to his service.  

Based on a review of the evidence, the Board finds that the preponderance of the evidence is a against a finding that the Veteran's current back problems are residuals of a in-service back injury or are otherwise related to his period of service.  

Although the Veteran has reported a back injury while he service on the U.S.S. Donner, the evidence of record does not show a chronic lower back disorder in service, at separation, or for many years afterward.  The May 1970 examination report prior to his separation from service contains no objective findings of symptoms, abnormalities, or diagnoses involving the back.

The next available pertinent medical records are dated twenty years later.  Based on the medical histories provided in medical records in the claims file, it appears that the Veteran did not receive any treatment for low back problems until the 1990, which comes two decades after separation from service.  This lengthy period without treatment for related conditions is evidence against a finding of continuity of chronic low back problems since service, and it weighs heavily against a claim for service connection on a direct basis.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

Moreover, the Veteran has denied any continuity of back symptoms between the period when he injured his back in service and when he sought medical treatment for a work-related back injury in 1990.  During the December 2010 Board Hearing, the Veteran testified that the pain symptoms resulting from the injuries incurred from the fall resolved after a period of time and he did not experience any problems with his back until 1990.  

Further, while the Veteran now has diagnosis of a current back disorder, there is no competent medical evidence linking any current low back problems directly to service.  Rather, these medical records all consistently indicate the Veteran's current low back problems had an onset in 1990 due to an intervening cause - namely a back injury while lifting a box at work. The evidence does not support a finding that the Veteran's back disorder was directly related to service.  See 38 C.F.R. § 3.303.

The Board has considered the Veteran's lay assertions that his current disability had an onset in service.  Specifically, the Veteran asserts that the initial inservice injury weakened his low back that lead to the current chronic back disorders following the intervening work-related back injuries.  The Board finds that the Veteran's assertions are afforded little probative weight in the absence of evidence that the Veteran has medical training that can provide the expertise to render opinions about medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  

The Board acknowledges the Court's holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship.  There is an extended period of time and several additional injuries, which intervene between the date when the Veteran injured his back in service and the first diagnosis of a chronic disorder.  The Veteran is not competent to address etiology in the present case.  Therefore, to the extent, his statement contains a diagnosis or a medical opinion regarding etiology of his current low back problems, such statements are not competent or persuasive evidence.

Based on the foregoing, the Board finds that the evidence is against a finding that the Veteran's current back problems were incurred in or related to his service, include an inservice back injury.  Consequently, the benefit-of-the- doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for tinnitus is granted. 

Service connection for residuals of a back injury is denied. 




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


